The opinion of the court was delivered by
Garrison, J.
Error is assigned upon a refusal of the ■Circuit Court to order a nonsuit and upon a like refusal to direct a verdict for the defendant. The printed case furnished to the court fails to show that any bill of exceptions was signed by the trial court.
In Robbins v. Vanderbeck, 26 Vroom 364, this court said that in the absence of a bill of exceptions error cannot be assigned upon matter that such bill should contain; neither can the judgment below be reversed. Ancillary to this decision is the resolution of this court that no assignment of error will be deemed to be before it under a bill of exceptions where the printed case furnished to the members of the court does not contain a copy of such bill of exceptions, duly signed. When a bill of exceptions has in point of fact been *596signed and returned with the writ of error, but through inadvertence has not been printed, counsel may obtain leave to-furnish printed copies to the court, but where the case furnished the court is defective in this particular the court will not look beyond it in order to supply, if possible, its omissions aliunde. In such case the practice has been to affirm' „the judgment below.
The judgment brought up by this writ of error is affirmed..
For affirmance—Depue (Ci-iiee Justice), Van-S yokel,. Dixon, Garrison, Lippincott, Gummere, Ludlow, Collins, Bogert, Hendrickson, Adams, Vredenburgh. 12..
For reversal—None.